DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
 
Response to Amendment
Applicant’s amendment has obviated the remaining objections to the claims given in the preceding Office Actions.  Therefore, those objections are withdrawn.
Applicant’s filing of a terminal disclaimer has also obviated the provisional double patenting rejection.  Therefore, that rejection is also withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7, 11, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., “A Reconfigurable Digital Neuromorphic Processor with Memristive Synaptic Crossbar for Cognitive Computing,” in 11.4 ACM J. Emerging Tech. Computing Sys. 1-25 (2015) (“Kim”) in view of Chi et al., “PRIME: A Novel Processing-in-[M]emory Architecture for Neural Network Computation in 2016 ACM/IEEE 43rd Ann. Int’l Symp. Computer Architecture 27-39 (2016) (“Chi”) and further in view of Yasuda et al. (US 20170185890) (“Yasuda”) and Smallridge (US 20100257130) (“Smallridge”).
Regarding claim 11, Kim discloses “[a] memory-centric neural network system comprising:
a processing unit (digital neuromorphic processor architecture includes, inter alia, a synapse unit, a learning unit, a neuron unit, a LIF arithmetic unit – Kim, sec. 2.1, first paragraph and Fig. 1); 
semiconductor memory devices coupled to the processing unit, the semiconductor memory devices containing instructions executed by the processing unit (each employed memristor device [memory device] in a synaptic crossbar array keeps not only a multibit synapse value but also network connectivity information; the crossbar is fully reconfigurable in that network connectivity can be programmed for any N-neuron network – Kim, first full paragraph on p. 38:4); 
weight matrixes … 15constructed with rows and columns of memory cells, wherein inputs of the memory cells of a same row of the weight matrixes are connected to one of [a plurality of] axons, and outputs of the memory cells of a same column of the weight matrixes are connected to one of [a plurality of] neurons (memristor [memory cell] crossbar array has N axons as rows and N dendrites as columns; the crossbar array’s output column (dendrite) analog to digital converter is connected to a LIF arithmetic unit, which is in turn connected to neuron elements; each intersection of an axon and a dendrite contains a synaptic weight wij (collectively comprising a matrix) – Kim, Fig. 1; voltage pulses are generated by a read/write pulse generator and applied to write [input] all cells in a row – id. at first paragraph of sec. 3.4 and Fig. 6)…;
timestamp registers comprising [an] axon timestamp register[] and neuron timestamp registers for registering … timestamps of the axons and the neurons (learning unit is responsible for performing on-chip learning; each learning element has a register to maintain the corresponding neuron’s spike timing, which is used to calculate the spike time difference between presynaptic and postsynaptic neurons – Kim, penultimate paragraph before sec. 2.2; each learning event has a time register to keep track of the neuron’s spike event time that is stamped by a global timer – id. at sec. 3.5, first two paragraphs; see also first full paragraph on p. 38:4) …; and
a lookup table containing adjusting values indexed in accordance with the … timestamps,20 wherein the processing unit updates the weight matrixes in accordance with the adjusting values (spike timing dependent plasticity rule is programmable through the use of look-up tables where synaptic weight change [update] as a function of timing difference is stored – Kim, penultimate paragraph before sec. 2.2; see also Fig. 11, portion entitled “LUT for STDP” (showing that the weight changes ΔW are indexed according to time differences Δt)),
wherein the timestamp registers include a comparison circuit which, at each of multiple of the … timesteps, compares a selected axon timestamp … with each of the neuron timestamps, when a) one of the axons fires, one of the neurons fires, or a combination30 thereof fires, and b) the selected axon timestamp and at least one of the neuron timestamps are non-zero (if a neuron fires, all its pre- (post-) synaptic time registers [neuron timestamps] are compared with the global timer [axon timestamp], and the corresponding learning elements determine the amount of synaptic weight update according to the prestored STDP LUT – Kim, first two paragraphs of sec. 3.5; respective learning element for every fired neuron updates its time register with the global timer; all learning elements calculate the scaled time differences between the global timer and the time register values; synaptic weight changes for the time differences are selected from the STDP LUT in parallel – id. at first paragraph on p. 38:16; see also Fig. 11, section entitled “LUT for STDP” (showing that there are nonzero weight changes for nonzero time differences, which would only be possible if at least one timestamp were nonzero, and may occur when both the global timestamp and the neural timestamps are nonzero); note also that p. 38:16, first paragraph, discloses that there are multiple time differences between the global timer and the neural time registers, which are in general not equal to each other, thereby demonstrating that the comparison takes place “at each of multiple of the … timesteps”), and the comparison circuit compares a non-zero timestamp of the selected axon timestamp to a non-zero fired neuron timestamp (if a neuron fires, all its pre- (post-) synaptic time registers [neuron timestamps] are compared with the global timer [axon timestamp], and the corresponding learning elements determine the amount of synaptic weight update according to the prestored STDP LUT – Kim, first two paragraphs of sec. 3.5; see also Fig. 11, section entitled “LUT for STDP” (showing that there are nonzero weight changes for nonzero time differences, which would only be possible if at least one timestamp were nonzero, and may occur when both the global timestamp and the neural timestamps are nonzero)).”
Kim does not appear to disclose explicitly the further limitations of the claim.  However, Chi discloses “weight matrixes including a positive weight matrix and a negative weight matrix (Chi p. 29, last paragraph on left-hand column, discloses that matrices with positive and negative weights are implemented as two separate crossbar arrays)….”
Chi further discloses that “the output of each neuron connected to the positive weight matrix is an integration of different weight values of the memory cells in the corresponding column of the positive weight matrix and the output of each neuron connected to the negative weight matrix is an integration of different weight values of the memory cells in the corresponding column of the negative weight matrix (Chi Fig. 2(b) discloses a ReRAM crossbar array for neural computation in which inputs a1 and a2 are multiplied [integrated] by weights w1,1, w1,2, w2,1, and w2,2 column-wise, and an activation function is taken of the column-wise results to generate outputs b1 and b2; p. 29, last paragraph on left-hand column, discloses that matrices with positive and negative weights are implemented as two separate crossbar arrays; Fig. 5(a) shows that in computation mode, computation occurs separately in the crossbar arrays that store positive and negative weights and their output signals are fed into a subtraction unit)….”
Kim and Chi both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to separate negative weight matrices from positive weight matrices and separately to calculate outputs from the positive and negative matrices by combining weight values stored in the respective matrices on a column-wise basis, as disclosed by Chi, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to represent negative weights physically See Chi, sec. II(B), third paragraph (synaptic weights are programmed into cell conductances in the crossbar array).
Yasuda discloses that the timesteps are “rolling (circuit logic updates the status of the synapse weight memory block with information provided by axon timer block, dendrite timer block, and synapse weight update block and is processes serially [serial processing implies that the timestamps are rolling] – Yasuda, paragraph 41)”, that “the rolling timestamps for the axons and the rolling timestamps for the neurons are initiated at respective firing of the axons and neurons (spike timing is one of the parameters accounted for in the STDP model; the axon timer and the dendrite timer determine the elapsed time [timestamps] since a spike [firing] appears in the axon and in the dendrite [neuron] nodes of the synapses – Yasuda, paragraph 53; see also paragraph 41)…” and that the “axon timestamp [is] selected from a plurality of axon timestamps (axon timer block includes the timers for all axons in the system; the axon timer block measures the elapsed time since axon input signals have been received from outside the system – Yasuda, paragraph 48 [i.e., there is one timer/timestamp per axon, and the system chooses among them])….”
Yasuda and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim and Chi to select an axon timestamp from among multiple timestamps, as disclosed by Yasuda, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the system’s timing by ensuring that it can keep track of the time every axon fires as opposed to only one.  See Yasuda, paragraph 41.
Smallridge discloses that the “timestamps … respectively count downwards in time from an initial value to zero and stay at zero in subsequent timesteps (in a timestamp neural network composed of sensor elements, internal elements, and motor elements, one digital means for storing and updating a timestamp for an internal element may be a decaying timestamp method, in which the timestamp becomes a nonzero value at, say, T = 5 and then counts down to zero – Smallridge, paragraph 108; see also Fig. 6B (showing that the timestamps remain zero after counting down)) ….”
See Smallridge, paragraphs 108, 14 (timestamp neural network may be used as part of a video pattern recognition system).

Claim 1 is a method claim corresponding to system claim 11 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 14, Kim, as modified by Chi, Smallridge, and Yasuda, discloses that “the weight matrixes are implemented by a resistive random-access memory (ReRAM), and the memory cells are memristors (ReRAM can perform matrix-vector multiplication efficiently in a crossbar structure, and has been widely studied to represent synapses in neural computation – Chi, p. 27, first full paragraph on right-hand column; see also Fig. 1(c) (crossbar architecture includes memristors connecting wordlines and bitlines)).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Smallridge, and Yasuda to use a resistive random access memory and memory cells comprising memristors, as disclosed by Chi, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow for the efficient computation of matrix-vector products.  See Chi, p. 27, first full paragraph on right-hand column.10

Claim 4 is a method claim corresponding to system claim 14 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 15, Kim, as modified by Chi, Smallridge, and Yasuda, discloses that “the adjusting values of the lookup table are determined by generating comparing results of the selected axon timestamp and each non-zero fired neuron timestamp (if a neuron fires, all its pre-synaptic neurons’ time registers [neuron timestamps] are compared with the global timer [axon timestamp] and the corresponding learning elements determine the amounts of synaptic weight update according to the prestored STDP LUT – Kim, sec. 3.5, second paragraph; see rejection of claim 1 supra for discussion of how the timestamps are “non-zero”), and determining the adjusting values in accordance with the comparing results (if a neuron fires, all its pre-synaptic neurons’ time registers [neuron timestamps] are compared with the global timer [axon timestamp] and the corresponding learning elements determine the amounts of synaptic weight update [adjusting values] according to the prestored STDP LUT – Kim, sec. 3.5, second paragraph).”

Claim 5 is a method claim corresponding to system claim 15 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 17, Kim, as modified by Chi, Smallridge, and Yasuda, discloses that “the timestamp registers include a selective circuit selecting one of the axons for updating a corresponding row of the weight matrixes, and repeatedly selecting another one of the axons until all of the axons are selected (if a neuron fires, all its post-synaptic neurons’ time registers are compared with the global timer and the corresponding learning elements determine the amount of synaptic weight update according to the LUT; the row driver [selective circuit] activates [selects] the memristor crossbar array’s row word lines associated with the axons of the fired neuron [i.e., rows are selected repeatedly until all relevant rows are selected]; an R/W pulse generator generates a read pulse word to the rows to sense each memristor’s current synaptic weight; based on these weights, the learning elements calculate the pulse durations needed to produce the desired synaptic weight changes, and all post-synaptic weights are updated – Kim, sec. 3.5).”

Claim 7 is a method claim corresponding to system claim 17 and is rejected for the same reasons as given in the rejection of that claim.
25
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chi, Smallridge, and Yasuda and further in view of Seo et al., “A 45nm CMOS Neuromorphic Chip with a Scalable Architecture for Learning in Networks of Spiking Neurons,” in 2011 IEEE Custom Integrated Circuits Conf. (2011) (“Seo”).
Regarding claim 12, neither Kim, Yasuda, Smallridge, nor Chi appears to disclose explicitly the further limitations of the claim.  However, Seo discloses that “the axon timestamp registers register the … axon timestamps, each of the axon timestamps corresponding to one of [the] axons (circuits needed to perform probabilistic synapse weight update via time-dependent learning rules are implemented within the neuron; 8-bit time-keeping counters C+ [timestamp register registering neuron timestamps] and C- [timestamp register registering axon timestamps] enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron – Seo, sec. II(C), second paragraph), and …
the neuron timestamp registers register neuron timestamps, each of the neuron timestamps corresponding to one of [the] neurons (circuits needed to perform probabilistic synapse weight update via time-dependent learning rules are implemented within the neuron; 8-bit time-keeping counters C+ [timestamp register registering neuron timestamps] and C- [timestamp register registering axon timestamps] enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron – Seo, sec. II(C), second paragraph).29”
See Seo, sec. II(C), first two paragraphs.
Yasuda further discloses that “each of the axon timestamps correspond[s] to one of fired axons” and “each of the neuron timestamps correspond[s] to one of fired neurons (the axon timer block includes the timers for all axons in the system and measures the elapsed time since axon input signals [firing events] have been received, and the dendrite [neuron] timer block includes the timers for all dendrites in the system and measures the elapsed time since dendrite output signals, e.g., neuron fire signals – Yasuda, paragraph 48)….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Seo, Smallridge, and Chi such that each axon timestamp corresponds to a fired axon and each neuron timestamp corresponds to a fired neuron, as disclosed by Yasuda, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to keep track of when firing events have occurred, thereby allowing for STDP-type learning.  See Yasuda, abstract and paragraph 48.

Claim 2 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 13, Kim, as modified by Chi, Yasuda, Smallridge, and Seo, discloses that “the timestamp registers register a predetermined value when a corresponding axon or a corresponding neuron fires (8-bit time-keeping counters C+ and C- enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron; when a neuron spikes these counters are set to 8-bit parameters Cset+ and Cset- [predetermined values] and decay by 3-bit parameters Cdecay+ and Cdecay- each time step – Seo, sec. II(C), second paragraph), and a time stamping circuit generates the timestamp for each of the axons or the neurons by decreasing the5 predetermined value at each subsequent timestep (8-bit time-keeping counters C+ and C- enable independent control of pre-synaptic and post-synaptic updates, respectively, by tracking the time elapsed since the last spiking event of each neuron; when a neuron spikes these counters are set to 8-bit parameters Cset+ and Cset- and decay [decrease] by 3-bit parameters Cdecay+ and Cdecay- each time step – Seo, sec. II(C), second paragraph).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Chi to decrease a timestamp value at every timestep as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that weight update does not occur for an indefinite period after a spike.  See Seo, sec. II(C).

Claim 3 is a method claim corresponding to system claim 13 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chi, Smallridge, and Yasuda and further in view of Serrano-Gotarredona et al., “A Proposal for Hybrid Memristor-CMOS Spiking Neuromorphic Learning Systems,” in 13.2 IEEE Circuits and Sys. Mag. 74-88 (2013) (“Serrano-Gotarredona”).
Regarding claim 16, neither Kim, Yasuda, Smallridge, nor Chi appears to disclose explicitly the further limitations of the claim.  However, Serrano-Gotarredona discloses that “the rows of the weight matrixes are updated with the15 adjusting values by
increasing weights of the rows of the weight matrixes of the selected axon for a next step by the adjusting values, when the comparing results are positive (in spike timing dependent plasticity (STDP), the change in synaptic weight Δw is expressed as a function ξ of the time difference ΔT between a post-synaptic spike tpos and a pre-synaptic spike tpre – Serrano-Gotarredona, p. 78, top of right-hand column; note that ξ is positive when ΔT is positive and negative when ΔT is negative – id. at Fig. 4(b); STDP learning rule can be implemented using a particular type of voltage/flux driven memristor with appropriately shaped pre-and post-synaptic spikes available at both memristor terminals, and the synaptic strength updated can be computed in a way that results in the same shape illustrated by Fig. 4(b) – id. at p. 80, first paragraph under sec. V; see also Fig. 8 (showing a memristor crossbar array whose rows represent axons)), and 
decreasing the weights of the rows of the weight matrixes of the selected axon for the next step by the adjusting values, when the comparing results are negative (in spike timing dependent plasticity (STDP), the change in synaptic weight Δw is expressed as a function ξ of the time difference ΔT between a post-synaptic spike tpos and a pre-synaptic spike tpre – Serrano-Gotarredona, p. 78, top of right-hand column; note that ξ is positive when ΔT is positive and negative when ΔT is negative – id. at Fig. 4(b); STDP learning rule can be implemented using a particular type of voltage/flux driven memristor with appropriately shaped pre-and post-synaptic spikes available at both memristor terminals, and the synaptic strength updated can be computed in a way that results in the same shape illustrated by Fig. 4(b) – id. at p. 80, first paragraph under sec. V; see also Fig. 8 (showing a memristor crossbar array whose rows represent axons)).20”
Serrano-Gotarredona and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Chi to increase the weights by the adjusting values when the time difference is positive and decrease the weights by the adjusting values when the time difference is negative, as disclosed by Serrano-Gotarredona, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to mimic the biological phenomenon of spike timing dependent plasticity, which has been proven successful in learning various patterns and in explaining biological cortical activity.  See Serrano-Gotarredona, sec. III (particularly first paragraph).

Claim 6 is a method claim corresponding to system claim 16 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 20, Kim, as modified by Chi, Yasuda, Smallridge, and Serrano-Gotarredona, discloses that “the weight matrixes are updated by updating the row of 10the weight matrixes of a selected axon with the adjusting values when at least one of the adjusting values is non-zero (synaptic strength update for each synapse is given as                         
                            ∆
                            w
                            
                                
                                    ∆
                                    T
                                
                            
                            =
                            
                                ∫
                                
                                    f
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    M
                                                    R
                                                
                                            
                                            
                                                
                                                    t
                                                    ,
                                                    ∆
                                                    T
                                                
                                            
                                        
                                    
                                    d
                                    t
                                    =
                                    ξ
                                    (
                                    ∆
                                    T
                                    )
                                
                            
                        
                     where f(vMR) = 0 if the magnitude of vMR is less than or equal to a threshold and varies exponentially with vMR otherwise; Δw has been shown to have the same shape as given in Fig. 4(b) – Serrano-Gotarredona, sec. V, through paragraph containing equation (8); see also Figs. 4(b), 6(d), 8(a) [showing that if ΔT is large in magnitude or zero, or if the neuron does not fire, no weight update occurs – i.e., the adjusting values Δw for the row with a large spike time differential or a membrane voltage that has not crossed the threshold are all zero and the weight update procedure in the crossbar array skips that row – and otherwise the weight changes from -40% to +100%]), and skipping to another row of the weight matrixes of another selected axon when none of the adjusting values is non-zero (synaptic strength update for each synapse is given as                         
                            ∆
                            w
                            
                                
                                    ∆
                                    T
                                
                            
                            =
                            
                                ∫
                                
                                    f
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    M
                                                    R
                                                
                                            
                                            
                                                
                                                    t
                                                    ,
                                                    ∆
                                                    T
                                                
                                            
                                        
                                    
                                    d
                                    t
                                    =
                                    ξ
                                    (
                                    ∆
                                    T
                                    )
                                
                            
                        
                     where f(vMR) = 0 if the magnitude of vMR is less than or equal to a threshold and varies exponentially with vMR otherwise; Δw has been shown to have the same shape as given in Fig. 4(b) – Serrano-Gotarredona, sec. V, through paragraph containing equation (8); see also Figs. 4(b), 6(d), 8(a) [showing that if ΔT is large in magnitude or zero, or if the neuron does not fire, no weight update occurs – i.e., the adjusting values for the row with a large spike time differential or a membrane voltage that has not crossed the threshold are all zero and the weight update procedure in the crossbar array skips that row – and otherwise the weight changes from -40% to +100%]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, See Serrano-Gotarredona, sec. V, first two paragraphs.

Claim 10 is a method claim corresponding to system claim 20 and is rejected for the same reasons as given in the rejection of that claim.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chi, Smallridge, and Yasuda and further in view of Tsai et al., “LATTE: Low-[P]ower Audio Transform with TrueNorth Ecosystem,” in Int’l Joint Conf. Neural Networks 4270-77 (2016) (“Tsai”).
Regarding claim 18, neither Kim, Yasuda, Smallridge, nor Chi appears to disclose explicitly the further limitations of the claim.  However, Tsai discloses that “the weight matrixes 
connect the inputs of the memory cells at the same row of the positive weight matrix and the negative weight matrix to one of the corresponding axons (each neurosynaptic core has 256 axons, 256 programmable neurons, and 64k programmable synapses [memory cells]; each Ai represents input axons;                 
                    
                        
                            S
                        
                        
                            j
                        
                        
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    
                
             is the synaptic weight between the ith axon and the jth dendrite for a given axon type Gi (0, 1, 2, or 3) [collection of all                 
                    
                        
                            S
                        
                        
                            j
                        
                        
                            
                                
                                    G
                                
                                
                                    i
                                
                            
                        
                    
                
             = weight matrix, whose entries are in the synapses and connect the inputs to the axons] – Tsai, second paragraph of sec. II(A) and Fig. 2; since spikes only represent positive values, a dual-rail encoding is adopted, using a pair of neurons to represent the positive and negative response to a given input; the positive neurons are programmed to have a synaptic weight vector and the negative neurons are programmed to have a negative weight vector – id. at sec. IV(A), first paragraph), and 
connect the outputs of the memory cells at the same column of the positive weight matrix to one of the corresponding neurons as a positive neuron value, and30 connect the outputs of the memory cells at the since spikes only represent positive values, a dual-rail encoding is adopted, using a pair of neurons to represent the positive and negative response to a given input; the positive neurons are programmed to have a synaptic weight vector and the negative neurons are programmed to have a negative weight vector – Tsai, sec. IV(A), first paragraph [note that the neuron whose S-values are the negatives of the other neuron can be regarded as “the same corresponding neuron” because it has identical input and parameters and thus corresponds to the same input and parameters]; see also Fig. 6).30”
Tsai and the instant application both relate to neuromorphic architectures and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Chi to bifurcate the output of the columns of the weight matrix into positive and negative values, as disclosed by Tsai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to represent negative values notwithstanding that spikes themselves only represent positive values.  See Tsai, sec. IV(A), first paragraph.

Claim 8 is a method claim corresponding to system claim 18 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 19, Kim, as modified by Chi, Smallridge, and Yasuda, discloses that “each of the neurons includes: 
a subtractor subtracting the negative neuron values from the positive neuron values of the same column, and generating a subtraction result (after the computation in the crossbar arrays that store positive and negative weights, their output signals are fed into the subtraction unit, and the difference signal goes into the sigmoid unit – Chi, first full paragraph on p. 32; see also Fig. 5(a))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Smallridge, and Yasuda to subtract the negative neuron value See Chi, sec. II(B), third paragraph (synaptic weights are programmed into cell conductances in the crossbar array).
Tsai discloses “an adder compensating the … result with a leak value, and generating a membrane voltage5 for each of the neurons (at a time t, the membrane potential Vj(t)[Vmem] is equal to the sum of Vj(t - 1) and a synaptic integration term [result], minus a leak value λj – Tsai, last full paragraph on p. 4271), and 
a comparison circuit comparing the membrane voltage with a threshold value Vth, wherein the corresponding neurons fire when the membrane voltage thereof is greater than the threshold value Vth (after the synaptic and leak updates to a membrane potential are complete, random numbers are drawn and added to every neuron’s firing threshold [Vth] (a separate random number per neuron); if the membrane potential of a neuron exceeds its threshold, even if it did not just receive spikes, it will fire, resulting in a spike being produced – Tsai, p. 4271, last paragraph before sec. II(B)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kim, Yasuda, Smallridge, and Chi to generate a membrane voltage for each neuron and cause the neurons to fire when the voltage exceeds the threshold, as disclosed by Tsai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to model biological neural phenomena more effectively, including the biological assumption that neurons do not maintain their voltage forever but slowly leak to zero.  See Tsai, sec. II(A), last two paragraphs.

Claim 9 is a method claim corresponding to system claim 19 and is rejected for the same reasons as given in the rejection of that claim.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s argument that the prior art previously made of record does not disclose the limitations of the amended claim has been rendered moot by the addition of Smallridge to the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125